t c memo united_states tax_court joseph toth petitioner v commissioner of internal revenue respondent docket no 6274-09l filed date joseph toth pro_se timothy s murphy for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or which sustained a proposed levy to collect an assessment of petitioner’s income_tax_liability for tax_year petitioner timely filed a petition with this court and argued that respondent abused his discretion by denying him a face-to-face hearing where he could challenge the underlying tax_liability for tax_year and by sustaining a levy on his assets to collect his tax_liability the issues for decision are whether petitioner was entitled to a face-to-face hearing and whether respondent’s determination to sustain the levy was an abuse_of_discretion background some of the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petition was filed petitioner resided and received his mail in detroit michigan petitioner failed to file income_tax returns for tax years and through the present consequently respondent filed a substitute for return for petitioner pursuant to sec_6020 b for tax_year on date respondent sent to petitioner at his last_known_address a notice_of_deficiency for tax_year petitioner did not respond to the notice the tax was assessed and pursuant to sec_6330 respondent sent petitioner a notice_of_intent_to_levy for that tax_year 1petitioner testified at trial that he was unsure of the last year for which he filed a tax_return but he thought it was either tax_year or 2unless otherwise indicated all section references are to the internal_revenue_code as amended petitioner timely requested and was granted a collection_due_process cdp levy hearing for tax_year as part of the cdp hearing petitioner was assigned a settlement officer so who corresponded with petitioner regarding potential collection alternatives on date the so informed petitioner that to qualify for collection alternatives he would need to file his income_tax returns for tax years and and submit a form 433-a collection information statement for wage earners and self- employed individuals to assist the so in determining feasible collection alternatives petitioner neither filed any of the income_tax returns requested nor provided the so with the collection information statement instead on date petitioner demanded a face-to-face hearing and requested that an appeals officer not a so be assigned to him petitioner’s request for a face-to-face hearing was denied on date during a telephone cdp hearing on date petitioner again demanded a face-to-face hearing and explained to the so that he would submit the information and arguments concerning his underlying tax_liabilities only at a face-to-face hearing realizing that the parties were at a stalemate the so concluded the hearing and ultimately issued a notice_of_determination sustaining the levy on date petitioner then filed a timely petition with this court on date discussion petitioner argues that respondent abused his discretion by denying petitioner a face-to-face hearing and by sustaining the levy for tax_year a standard of review under sec_6331 if a person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand the internal_revenue_service irs before it may collect that liability by a levy upon property or rights to property of that taxpayer must notify the taxpayer in writing of its intention to make the levy the taxpayer may appeal the notice_of_intent_to_levy to the irs under sec_6330 by requesting an administrative hearing after the irs issues its notice_of_determination the taxpayer is afforded the opportunity for judicial review of that determination in the tax_court pursuant to sec_6330 petitioner seeks review of respondent’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 the court reviews respondent’s determination for abuse_of_discretion the court has defined abuse_of_discretion as meaning arbitrary capricious or without sound basis in fact or law 112_tc_19 b challenging the underlying liability sec_6330 provides that at a cdp hearing a person may challenge the existence and amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner does not argue that he never received the notice_of_deficiency or that he has not had an opportunity to dispute his tax_liability rather petitioner argues that he has not had an opportunity to dispute his tax_liability in a face-to-face hearing therefore the court finds that petitioner may not challenge the underlying liability c face-to-face hearings petitioner contends that he is entitled to a face-to-face hearing with the appeals_office regarding the proposed levy to collect his tax_liability for tax_year the court disagrees because petitioner failed to take steps necessary to qualify for collection alternatives he is not entitled to a face-to-face hearing see lindberg v commissioner tcmemo_2010_67 there is no abuse_of_discretion in the irs’ refusal of a face-to-face hearing when a taxpayer refuses to present nonfrivolous arguments file past-due returns and submit financial statements see rice v commissioner tcmemo_2009_ moline v commissioner tcmemo_2009_110 affd 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 petitioner neither filed an income_tax return for or for any subsequent year nor submitted a form 433-a he was ineligible for collection alternatives the so gave petitioner the opportunity to provide the appropriate information in order to qualify for a face-to-face hearing however petitioner did not provide the requested information consequently respondent did not abuse his discretion when he denied petitioner a face-to- face hearing d levy action it is not an abuse_of_discretion for appeals to reject collection alternatives where a taxpayer has not complied with his current tax obligations 129_tc_107 respondent based his review on the case file including transcripts of petitioner’s account and prior correspondence with petitioner respondent determined that petitioner failed to file delinquent tax returns failed to provide a requested collection information statement and did not qualify for any collection alternatives therefore the court finds that respondent did not abuse his discretion when he sustained the levy we have considered the remaining arguments of both parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
